Title: To James Madison from James Anderson, 2 October 1807
From: Anderson, James
To: Madison, James



Sir
Havana October the 2d. 1807.

I have postponed writing to Your Excellency, in the fond hope that the Yellow fever would have abated something of its cruel influence.  I now subjoin Sir, a long list of persons who have died Victims to this terrible distemper, since my last letter, which was under date of the first Ultimo, amongst whom were many good and respectable Men, particularly Mr. Stoughton, the son of His Catholick Majesty’s Consul at New York.  This Young and very interesting Gentleman arrived here last Sunday week, aged about Eighteen Years, handsome, full of health, spirits and good nature, as fresh as a rose, and Yesterday he was buried.  I shall in due time and season, beseech Your Excellency, to grant me the permission to return in the Month of May next, to The United States & remain there during the sickly season of this place, as my death, should it take place while I act as agent, would cause more confusion in the  office, than a temporary absence of three or four Months.  When I am to die, I hope in God, it will not be in a Catholick Country, where the Protestant religion is not protected, and of all those that I have Yet seen, not in this.  The American Merchants, and those of the Spanish who trade with The United States, would cheerfully contribute to establish an American Hospital in this City, But then, Sir, it would be necessary to have the approbation and aid of the Spanish Government, I mean in Spain, as well as our own, for the efforts of a few individuals could not long support by their liberality an Institution of this nature.
Our Seamen have the Hospitals of this place in such horror, that I am persuaded they would prefer certain death to going there.  Indeed, few or scarcely any who enter there, ever return, and the ceremonies of the Catholick Church, to a person not accustomed to them, are sufficient to cause death, when there was only indisposition.  I am fearful they would have that effect upon me.
The Physicians, I mean those who speak the English language, and who are generally called in by all classes of Americans, are a Scot and an Irish Man of the lower order.  The former has some little reputation, and the latter is considered more in the light of a Butcher than any thing else.  They have both had a plentiful harvest this Season, and their fees are so great, that a few days attendance, which generally puts a period to the patients life, either by being called in too late, or some other cause, cost near an hundred dollars, and to have a Christian burial as it is called, that is, to be buried like a Man and not a dog, will cost equally as much, and in some cases more.
The Office that I fill, and for which I again return You, Sir, my sincere thanks, is certainly profitable, but One of half its value in an agreeable Country, would make me much happier than what I am at present, for I can with truth assert, that I have no enjoyment whatever, unless the mental one, of providing for the infirmities of Old age, and even that, is often poisoned with the thoughts of being stabbed should I become an object worthy the attention of Assassins.  I leave at present the living, to return to the Dead, of which the following is a list of those who have died since the first ultimo, and that have come to my knowledge, To wit,
Amos Picket
Moses Prince
Edward Hoyt} of and belonging to the Ship Hope, am Lovett, Master of Salem.
Benjamin Wood
Moses Tucker} ditto, to the Ship Hampden & Sidney,  Kenward Junr Master, of Portsmouth.
John Steadwick
John Hoffman} of the Brig William & Martha, George Keaton, Master, of Boston.
Joseph Dodge
Daniel Batchelor
Isaac Allen} of the Brig George Washington, Jeremiah Blanchard, of Newbury Port.
George C. Magler, Super Cargo from Philadelphia.
The Son of Capt Patrick Hayes, of ditto.
John Jackson,
Michel Thompson,
Nathaniel Cole
Honeywell Richards} of the Brig Republican, Noah Emery, Master, of Salem.  The Mate died also & was in the last list.
James B. Collins, of the Ship Minerva, of Philadelphia, William Bainbridge, Master.
William Lamb
Thomas Wildes} of the Brig Superior, Patrick Hayes, Master, of Philadelphia.
Mr. Erastus Huntington, Merchant & native Citizen
Captain Calvin Gardner, of the Schooner Regulator of New York.
John Lear, of the Brig Susan, Anthony Mossath, Master, of New York.
William Rees, of the Sloop Fly, of Philadelphia, John Dove, Master.
James Mason
Joseph Bowdish,} of the Brig Love & Plenty, of Warren R. I. Caleb Eddy, Master.
Capt. Joseph Sevier, of the Brig Industry, of Newbury Port.  His Brother died on his passage.
Joseph Williams, belonging to the Schooner Harmony of Boston, Barnabas Hopkins, Master.
Isaac King, belonging to the Ship Golden Age, Thomas Renwick, Master, of Plymouth, Mass.
Casper Brown, of the Schooner Sally of Philadelphia, Thomas Vickery, Master.
Young Mr. Stoughton, of New York.
Captain Robert Rogers, Master of the Brig  of New York.
Many others have died whose Names I have not received.  Sincerely wishing that my next letter will contain but a short list of names, if any, I have the honor to be, With the greatest Respects, Sir, Your most obedient Servant

James Anderson.


P. S.
My Copartners tell me, that the Church expences of Mr. Stoughton, (He died in their House) though a Catholick & the Son of One, cost near three hundred dollars.

